 

 

Execution Version

 

LOAN MODIFICATION AGREEMENT AND WAIVER

 

This LOAN MODIFICATION AGREEMENT AND WAIVER (as it may be amended, supplemented,
extended or renewed from time to time, this “Agreement”) is entered into as of
January 31, 2017 by and among RUBY TUESDAY, INC., a Georgia corporation
(“Guarantor”), whose address is 150 West Church Avenue, Maryville, Tennessee
37801, the borrowers listed on the signature page hereto (each, a “Borrower”
and, collectively, “Borrowers”), each of whose address is 150 West Church
Avenue, Maryville, Tennessee 37801, and FIRST TENNESSEE BANK, N.A. (“Lender”),
whose address is 17851 N. 85th Street, Suite 155, Scottsdale, Arizona 85255.

 

RECITALS:

 

A.     Certain of the Borrowers are indebted to Lender with respect to the loans
identified on Exhibit A attached hereto (each, a “Loan” and, collectively, the
“Loans”), and all of the Borrowers have previously granted liens on and security
interests in certain of their respective assets as security for the payment of
the Loans and the performance of all obligations under the hereafter defined
Loan Documents (which liens and security interests, and the Loan Documents
evidencing the same, shall remain in full force and effect until all Loans have
been indefeasibly paid in full). Lender is the current owner and holder of the
Loans, as well as all promissory notes, instruments and documents evidencing,
securing and guarantying the Loans, including, without limitation, the hereafter
defined Guaranties, all as previously modified, amended, supplemented, extended
and renewed from time to time, including, without limitation, as modified by the
hereafter defined Existing Loan Modification Agreements (collectively, the
“Current Loan Documents”). The Current Loan Documents were previously modified
pursuant to (i) that certain Loan Modification Agreement dated as of August 31,
2009 (the “2009 Loan Modification Agreement”) by and among Guarantor and the
Borrowers and “Lenders”, as predecessors-in-interest to Lender, party thereto,
(ii) that certain Loan Modification Agreement dated as of May 31, 2011 (the
“2011 Loan Modification Agreement”) by and among the Guarantor and the Borrowers
and “Lenders”, as predecessors-in-interest to Lender, party thereto, (iii) that
certain Loan Modification Agreement dated as of May 14, 2012 (the “2012 Loan
Modification Agreement”) by and among the Guarantor and the Borrowers and
“Lenders”, as predecessors-in-interest to Lender, party thereto, (iv) that
certain Loan Modification dated as of December 2, 2013 (the “2013 Loan
Modification”) by and among the Guarantor and the Borrowers and “Lenders”, as
predecessors-in-interest to Lender, party thereto and (v) that certain Loan
Modification Agreement dated as of August 3, 2015 (the “2015 Loan
Modification”); the 2015 Loan Modification, the 2013 Loan Modification, the 2012
Loan Modification Agreement, the 2011 Loan Modification Agreement and the 2009
Loan Modification Agreement, collectively, the “Existing Loan Modification
Agreements”) by and among the Guarantor and the Borrowers and “Lenders”, as
predecessors-in-interest to Lender, party thereto. The Current Loan Documents,
as modified by this Agreement, are referred to herein as the “Loan Documents,”
and references in the Current Loan Documents and this Agreement to the “Loan
Documents,” or any of them, shall be deemed to be a reference to such Loan
Documents, as modified by this Agreement. This Agreement shall be deemed to be
one of the Loan Documents.

 

B.     Each Borrower is a direct or indirect subsidiary of Guarantor.

 

 

--------------------------------------------------------------------------------

 

 

C.     The Loans have been guaranteed by Guarantor pursuant to (i) that certain
Guaranty dated as of August 31, 2009 (the “2009 Guaranty”) by Guarantor in favor
of the “Lenders”, as predecessors-in-interest to Lender, described therein and
(ii) that certain Guaranty dated as of May 31, 2011 (the “2011 Guaranty”; the
2011 Guaranty and the 2009 Guaranty, together, the “Guaranties”) by Guarantor in
favor of the “Lenders”, as predecessors-in-interest to Lender, described
therein.

 

D.     Guarantor previously informed Lender that an Event of Default has
occurred under the Loan Documents as a result of Guarantor’s failure to maintain
a Consolidated Fixed Charge Coverage Ratio of not less than 1.65:1.00 as of the
Fiscal Quarter ending November 29, 2016 pursuant to Section 2(b)(ii) of the 2013
Loan Modification Agreement, as modified by Section 2(b) of the 2015 Loan
Modification Agreement (the “Acknowledged Event of Default”).

 

E.     Borrowers and Guarantor have requested that Lender waive the Acknowledged
Event of Default and modify the Loans and the Current Loan Documents as provided
in this Agreement, and Lender is willing to so modify the Loans and the Current
Loan Documents, subject to the terms and conditions set forth in this Agreement.

 

AGREEMENT

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Borrowers, Guarantor and Lender agree as follows:

 

1.     Accuracy of Recitals; Effective Date. Borrowers, Guarantor and Lender
acknowledge the accuracy of the Recitals set forth above and the parties hereby
agree that the Recitals are a part of this Agreement. Borrowers and Guarantor
also acknowledge and agree that the information set forth on Exhibit A attached
hereto with respect to each Loan is complete and correct, and that the
outstanding principal indebtedness with respect to each Loan, together with all
accrued unpaid interest thereon, is due and owing under the Loan Documents,
without defense, offset or counterclaim. The modifications of the Current Loan
Documents and the obligations of Borrowers, Guarantor and Lender pursuant to
this Agreement will be effective on the date that Lender determines that the
conditions precedent set forth in this Agreement have been satisfied in full
(such date, the “Effective Date”).

 

2.     Modification of Current Loan Documents. The Current Loan Documents are
hereby modified as follows:

 

(a)     Guarantor Reporting Requirements. From and after the Effective Date,
Guarantor shall comply with the financial reporting requirements set forth in
subclauses (a)(i) through (a)(viii) below, which financial reporting
requirements shall be in lieu of and shall replace the financial reporting
requirements set forth in Section 2(a) of the 2013 Loan Modification Agreement,
as modified by Section 2(a) of the 2015 Loan Modification Agreement.

 

(i)     as soon as available and in any event upon the earlier of the date that
is 90 days after the end of each fiscal year of Guarantor and the date that is 2
days after such information is filed with the Securities and Exchange Commission
(the “SEC”), (A) a copy of the annual audited report for such fiscal year for

 

2

--------------------------------------------------------------------------------

 

 

Guarantor, Borrowers and the other subsidiaries of Guarantor (collectively, the
“Reporting Parties”), containing consolidated balance sheets of the Reporting
Parties as of the end of such fiscal year and the related consolidated
statements of income, stockholders’ equity and cash flows (together with all
footnotes thereto) of the Reporting Parties for such fiscal year, setting forth
in each case in comparative form the figures for the previous fiscal year, all
in reasonable detail and reported on by KPMG L.L.P. or other independent public
accountants of nationally recognized standing (without a “going concern” or like
qualification, exception or explanation and without any qualification or
exception as to scope of such audit) to the effect that such financial
statements present fairly in all material respects the financial condition and
the results of operations of the Reporting Parties for such fiscal year on a
consolidated basis in accordance with GAAP and that the examination by such
accountants in connection with such consolidated financial statements has been
made in accordance with generally accepted auditing standards, and (B) with
respect to each restaurant site operated by a Borrower (each, a “Borrower
Site”), the gross sales, net income and cash rent charges (for leased Borrower
Sites) for such Borrower Site for the fiscal year then ended;

 

(ii)     as soon as available and in any event upon the earlier of the date that
is 45 days after the end of each of the first three fiscal quarters of each
fiscal year of Guarantor and the date that is 2 days after such information is
filed with the SEC, an unaudited consolidated balance sheet of the Reporting
Parties as of the end of such fiscal quarter and the related unaudited
consolidated statements of income of the Reporting Parties for such fiscal
quarter and the then elapsed portion of such fiscal year, setting forth in each
case in comparative form the figures for the corresponding quarter and the
corresponding portion of Guarantor’s previous fiscal year, all certified by the
chief financial officer or principal accounting officer of Guarantor as
presenting fairly in all material respects the financial condition and results
of operations of the Reporting Parties on a consolidated basis in accordance
with GAAP, subject to normal year-end audit adjustments and the absence of
footnotes;

 

(iii)     concurrently with the delivery of the financial statements referred to
in subclauses (i) and (ii) above, a certificate of the chief financial officer
or principal accounting officer of Guarantor, (A) certifying as to whether there
exists a default or an event of default (however defined) under any of the Loan
Documents on the date of such certificate, and if a default or an event of
default then exists, specifying the details thereof and the action which
Guarantor has taken or proposes to take with respect thereto, (B) setting forth
in reasonable detail calculations demonstrating compliance with the financial
covenants set forth in Section 2(b)(i) through 2(b)(iii) below and (C) stating
whether any change in GAAP or the application thereof has occurred since the
date of Guarantor’s most recent audited financial statements which have been
previously delivered hereunder and, if any change has occurred, specifying the
effect of such change on the financial statements accompanying such certificate;

 

3

--------------------------------------------------------------------------------

 

 

(iv)     as soon as available and in any event within 30 days after the end of
each fiscal month of Guarantor, an unaudited consolidated balance sheet of the
Reporting Parties as of the end of such fiscal month and the related unaudited
consolidated statements of income of the Reporting Parties for such fiscal month
and the then elapsed portion of Guarantor’s fiscal year and unaudited
consolidated statements of cash flows for the then elapsed portion of such
fiscal year, setting forth in each case in comparative form the figures for the
corresponding fiscal month of Guarantor’s previous fiscal year and the
corresponding portion of Guarantor’s previous fiscal year, all certified by the
chief financial officer or treasurer of Guarantor as presenting fairly in all
material respects the financial condition and results of operations of the
Reporting Parties on a consolidated basis in accordance with GAAP, subject to
normal quarterly and year-end audit adjustments and the absence of footnotes;

 

(v)     promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed with the
SEC, or any governmental authority succeeding to any or all functions of said
SEC, or with any national securities exchange, or distributed by Guarantor to
its shareholders generally, as the case may be;

 

(vi)     promptly following any request therefor, such other information
regarding the results of operations, business affairs and financial condition of
the Reporting Parties as any Lender may reasonably request;

 

(vii)     concurrently with the financial statement referred to in subclause (i)
above, beginning with the fiscal year ending June 3, 2014, (A) financial
projections for the Reporting Parties containing pro forma income statement,
balance sheet and cash flow statement for each quarter of the next fiscal year
and (B) an updated corporate chart for the Reporting Parties; and

 

(viii)     commencing with Guarantor’s first fiscal quarter for which Guarantor
is required, and continuing for so long as Guarantor is required, pursuant to
FASB Accounting Standards of Codification No. 810, as amended (“ASC 810”), or
any other authoritative accounting guidance (collectively, “Authoritative
Guidance”), to consolidate its franchisees or any other less than 100% owned
entity not previously required, under GAAP as in effect on the Effective Date,
to be so consolidated (collectively, the “Consolidated Entities”), each set of
financial statements delivered pursuant to subclauses (i) and (ii) above shall
be accompanied by unaudited financial statements of the character and for the
dates and periods as in said subclauses (i) and (ii) covering each of the
following:

 

(A)     the Reporting Parties on a consolidated basis, before giving effect to
any consolidation of the Consolidated Entities;

 

4

--------------------------------------------------------------------------------

 

 

(B)     the Consolidated Entities on a consolidated basis; and

 

(C)     consolidating statements reflecting eliminations or adjustments required
in order to reconcile the consolidated statements referred to in subclauses
(viii)(A) and (viii)(B) above with the consolidated financial statements of the
Reporting Parties delivered pursuant to subclauses (i) and (ii) above,

 

setting forth in each case (commencing, in the case of the consolidation of any
Consolidated Entity pursuant to published guidelines of any governmental
authority, with Guarantor’s fiscal quarter that is four fiscal quarters
following such consolidation) in comparative form the figures for the
corresponding periods in the previous fiscal year.

 

(b)     Guarantor Financial Covenants.

 

(i)     Minimum Consolidated Fixed Charge Coverage Ratio. From and after the
Effective Date, the Consolidated Companies (as defined in the Guarantor Credit
Agreement as defined on Exhibit B attached hereto)) shall maintain, as of the
last day of the fiscal quarter of Guarantor ending on or about February 28, 2017
and each fiscal quarter of Guarantor ending thereafter, a Consolidated Fixed
Charge Coverage Ratio of not less than 1:25:1.00.

 

As used herein, the term “Consolidated Fixed Charge Coverage Ratio” shall have
the meaning ascribed to such term in (and shall for all purposes be calculated
in the manner required pursuant to) the Guarantor Credit Agreement (as amended,
modified or supplemented from time to time); provided, however, that no change
to the definition of the Consolidated Fixed Charge Coverage Ratio (nor any of
the components thereof or the manner of calculation thereof) under the Guarantor
Credit Agreement from that reflected in the Guarantor Credit Agreement existing
as of the Effective Date and described on Exhibit B attached hereto (without
giving effect to any amendments or modifications thereto or supplements thereof)
shall be effective to change the definition of the Consolidated Fixed Charge
Coverage Ratio (or the manner of calculation thereof) required to be maintained
by Guarantor pursuant to this Section 2(b)(i), unless Lender shall have approved
such change in writing (which approval shall not be unreasonably withheld).

 

(ii)     Maximum Adjusted Total Debt to EBITDAR Ratio. From and after the
Effective Date, the Consolidated Companies shall maintain as of the last day of
each fiscal quarter of Guarantor, an Adjusted Total Debt to EBITDAR Ratio of not
greater than the ratio set forth below for such fiscal quarter:

 

Fiscal Quarter Ending On or About:

Maximum Adjusted Total Debt to EBITDAR Ratio 

November 29, 2016

4.30:1.00

 

5

--------------------------------------------------------------------------------

 

 

February 28, 2017 and thereafter

4.65:1.00


     As used herein, the term “Adjusted Total Debt to EBITDAR Ratio” shall have
the meaning ascribed to such term in (and shall for all purposes be calculated
in the manner required pursuant to) the Guarantor Credit Agreement (as amended,
modified or supplemented from time to time); provided, however, that no change
to the definition of the Adjusted Total Debt to EBITDAR Ratio (nor any of the
components thereof or the manner of calculation thereof) under the Guarantor
Credit Agreement from that reflected in the Guarantor Credit Agreement existing
as of the Effective Date and described on Exhibit B attached hereto (without
giving effect to any amendments or modifications thereto or supplements thereof)
shall be effective to change the definition of the Adjusted Total Debt to
EBITDAR Ratio (or the manner of calculation thereof) required to be maintained
by Guarantor pursuant to this Section 2(b)(ii), unless Lender shall have
approved such change in writing (which approval shall not be unreasonably
withheld).

 

(iii)     Capital Expenditures. From and after the Effective Date, the
Consolidated Companies will not make Capital Expenditures in excess of (A)
$11,000,000 in the fiscal quarter ending on or about February 28, 2017 and (B)
$7,000,000 in any fiscal quarter ending thereafter. As used herein, “Capital
Expenditures” shall have the meaning ascribed to such term in (and shall for all
purposes be calculated in the manner required pursuant to) the Guarantor Credit
Agreement (as amended, modified or supplemented from time to time); provided,
however, that no change to the definition of Capital Expenditures (nor any of
the components thereof or the manner of calculation thereof) under the Guarantor
Credit Agreement from that reflected in the Guarantor Credit Agreement existing
as of the Effective Date and described on Exhibit B attached hereto (without
giving effect to any amendments or modifications thereto or supplements thereof)
shall be effective to change the definition of Capital Expenditures (or the
manner of calculation thereof) for purposes of this Section 2(b)(iii), unless
Lenders shall have approved such change in writing (which approval shall not be
unreasonably withheld).  

 

(iv)     Existing Financial Covenants. From and after the Effective Date,
Guarantor shall not be required to maintain compliance with the financial
covenants described in Sections 2(a) and 2(b)(i)—(iii) of the 2013 Loan
Modification Agreement, as modified by Section 2(a) of the 2015 Loan
Modification Agreement.

 

(c)     Additional Defaults. The failure of Guarantor to comply with the
requirements of Sections 2(a) and 2(b) above shall constitute an event of
default under the Loan Documents.

 

(d)     Cross-Default to the Senior Credit Facilities. From and after the
Effective Date, the occurrence of (i) a payment default under the documents,
instruments and agreements evidencing and securing the senior credit facilities
of Guarantor and more particularly described on Exhibit B attached hereto
(collectively, the “Senior Credit Facility Documentation”), following the
expiration of all applicable notice and cure periods, or (ii) any other default
or event of default (however defined) under the Senior Credit Facility
Documentation, following the expiration of all applicable notice and cure
periods and as a result of which all or any portion of the indebtedness
outstanding under the Senior Credit Facility Documentation shall have been

 

6

--------------------------------------------------------------------------------

 

 

accelerated in accordance with the terms of the Senior Credit Facility
Documentation, shall, in each case, constitute an event of default hereunder and
under each of the Loan Documents.

 

(e)     Cross-Collateralization. Without limiting the extent to which such
matters are already granted and agreed to in the Current Loan Documents, Lender,
Guarantor and Borrowers hereby agree, confirm, and acknowledge that: (i) the
Collateral secures the payment and performance by Borrowers and Guarantor of all
of their respective obligations under the Loan Documents (collectively, the
“Obligations”); and (ii) except as otherwise expressly provided in the Loan
Documents, Lender’s liens on and security interests in the Collateral shall not
be terminated or released in whole or in part unless and until all of the
Obligations are fully paid and satisfied, notwithstanding the fact that one or
more of the Loans may become fully paid. As used herein, the term “Collateral”
means all real and personal property, tangible and intangible, as to which
Lender or any affiliate of Lender is granted a lien or security interest
pursuant to any of the Loan Documents and any other property, real or personal,
tangible or intangible, now existing or hereafter acquired, that may at any time
be or become subject to a lien or security interest in favor of Lender or any
affiliate of Lender, with references to the Collateral to include all or any
portion of or interest in any of the Collateral.

 

3.     Waiver and Consent by Lenders.

 

(a)     Subject to the satisfaction of all conditions precedent set forth in
Section 8 hereof, Lender hereby waives, effective as of the Effective Date, any
default or event of default under the Loan Documents and any other documents
ancillary or related thereto resulting solely and directly from, and, solely as
it relates to the Senior Credit Facility Documentation, any covenant under the
Loan Documents which prohibits, and hereby consents to, (a) the execution and
delivery by Guarantor and Borrowers of the Senior Credit Facility Documentation,
(b) the incurrence by Guarantor or any Borrower of the indebtedness or other
obligations contemplated by the Senior Credit Facility Documentation (the
“Senior Credit Facility Indebtedness”) and the guaranty of such Senior Credit
Facility Indebtedness by Borrowers pursuant to the terms of the Senior Credit
Facility Documentation, and (c) the granting of security interests in and the
pledge of the Pledged Collateral pursuant to the Pledge Agreement (as defined in
the Guarantor Credit Agreement as defined on Exhibit B attached hereto) by
Guarantor and the other pledgors party thereto and the other collateral pledged
pursuant to the Senior Credit Facility Documentation as of the closing date
thereof, as security for the payment of the Senior Credit Facility Indebtedness
and the performance of all other obligations under the Senior Credit Facility
Documentation. As used herein, the term “Pledged Collateral” shall have the
meaning assigned to such term in the Pledge Agreement, without giving effect to
any changes to the definition thereof from that reflected in the Pledge
Agreement existing as of the Effective Date and described on Exhibit B attached
hereto).

 

(b)     Subject to the other terms and conditions of this Agreement, Lender
hereby waives the Acknowledged Event of Default. The waiver set forth in this
Section 3(b) shall be effective only in this specific instance and shall not
obligate Lender to waive any other Default or Event of Default, now existing or
hereafter arising. The waiver set forth in this Section 3(b) is limited solely
to the matter described in the first sentence of this Section 3(b) as of the
date hereof, and nothing contained in this Agreement shall (i)

 

7

--------------------------------------------------------------------------------

 

 

modify the obligations of Borrowers and Guarantor to comply fully with all other
duties, terms, conditions or covenants contained in the Loan Documents, or (ii)
be deemed to constitute a waiver of any other rights or remedies Lender may have
under the Loan Documents or under applicable law. The waiver set forth in this
Section 3(b) is a one-time waiver, and Lender shall have no obligation to amend,
modify or waive any provision of any Loan Document in the future. The provisions
and agreements set forth in this Agreement shall not establish a custom or
course of dealing or conduct between Lender, the Borrowers or Guarantor.

 

4.     Borrower Representations, Warranties and Covenants. As additional
consideration to and inducement for Lender to enter into this Agreement, each
Borrower represents and warrants to and covenants with Lender as follows:

 

 (a)     Representations and Warranties. Each and all representations and
warranties of each Borrower in the Current Loan Documents are and will continue
to be accurate, complete and correct in all material respects (other than any
representation or warranty expressly relating to an earlier date). The
representations and warranties in this Agreement are true, complete and correct
as of the date set forth above, will continue to be true, complete and correct
as of the consummation of the transactions contemplated by this Agreement, and
will survive such consummation.

 

  (b)     No Defaults. After giving effect to the amendments as set forth in
Section 2 above and the waivers described in Section 3 above, no Borrower is in
default under any of the Current Loan Documents, nor has any event or
circumstance occurred that is continuing that, with the giving of notice or the
passage of time, or both, would be a default or an event of default by a
Borrower under any of the Current Loan Documents.

 

  (c)     No Material Changes. There has been no material adverse change in the
financial condition of Guarantor, any Borrower or any other person whose
financial statement has been delivered to Lender in connection with the Loans
from the most recent financial statement received by Lender from Guarantor, any
Borrower or such other persons.

 

  (d)     No Conflicts; No Consents Required. Neither execution nor delivery of
this Agreement nor fulfillment of or compliance with the terms and provisions
hereof will conflict with, or result in a breach of the terms or conditions of,
or constitute a default under, any agreement or instrument to which any Borrower
is a party or by which any Borrower may be bound. No consents, approvals or
authorizations are required for the execution and delivery of this Agreement by
any Borrower or for any Borrower’s compliance with its terms and provisions.

 

  (e)     Claims and Defenses. No Borrower has any claims, counterclaims,
defenses or set-offs with respect to the Loans or the Loan Documents. Lender and
its predecessors in interest have performed all of their obligations under the
Loan Documents, and no Borrower has any defenses, offsets, counterclaims, claims
or demands of any nature which can be asserted against Lender or its
predecessors in

 

8

--------------------------------------------------------------------------------

 

 

interest for damages or to reduce or eliminate all or any part of the
obligations of such Borrower under the Loan Documents.

 

  (f)     Validity. This Agreement and the other Loan Documents are and will
continue to be the legal, valid and binding obligations of each Borrower,
enforceable against each Borrower in accordance with their terms.

 

  (g)     Valid Existence, Execution and Delivery, and Due Authorization. Each
Borrower validly exists under the laws of the State of its formation or
organization and has the requisite power and authority to execute and deliver
this Agreement and to perform the Loan Documents. The execution and delivery of
this Agreement and the performance of the Loan Documents have been duly
authorized by all requisite action by or on behalf of each Borrower. This
Agreement has been duly executed and delivered on behalf of each Borrower.

 

  (h)     Ratification of Current Loan Documents and Collateral. The Current
Loan Documents, as modified by this Agreement, are ratified and affirmed by each
Borrower and shall remain in full force and effect. The liens of Lender on and
security interests in any and all real or personal property (tangible or
intangible) granted as security for any of the Loans shall continue in full
force and effect and none of such property is or shall be released from such
liens and security interests. Except as expressly provided herein, this
Agreement shall not constitute a waiver of any rights or remedies of Lender in
respect of the Loan Documents.

 

  (i)     No Duress. Each Borrower has executed this Agreement as a free and
voluntary act, without any duress, coercion or undue influence exerted by or on
behalf of Lender or any other party.

 

5.     Consent; Reaffirmation; and Acknowledgement. Guarantor (a) consents to
the terms and conditions of this Agreement and (b) reaffirms the Guaranties and
confirms and agrees that, notwithstanding this Agreement and the consummation of
the transactions contemplated hereby and thereby, the Guaranties and all of
Guarantor’s covenants, obligations, agreements, waivers, and liabilities set
forth in the Guaranties continue in full force and effect in accordance with
their terms with respect to the obligations guaranteed.

 

6.     Guarantor Representations and Warranties. Guarantor represents and
warrants to Lender that:

 

 (a)     No Material Changes. There has been no material adverse change in the
financial condition of Guarantor from the most recent financial statement
received by Lender from Guarantor.

 

 (b)     Existing Representations and Warranties. Each and all representations
and warranties of Guarantor in the Current Loan Documents are and will continue
to be accurate, complete and correct in all material respects (other than any
representation or warranty expressly relating to an earlier date).

 

9

--------------------------------------------------------------------------------

 

 

 (c)     No Conflicts; No Consents Required. Neither execution nor delivery of
this Agreement nor fulfillment of or compliance with the terms and provisions
hereof will conflict with, or result in a breach of the terms or conditions of,
or constitute a default under, any agreement or instrument to which Guarantor is
a party or by which Guarantor may be bound. No consents, approvals or
authorizations are required for the execution and delivery of this Agreement by
Guarantor or for Guarantor’s compliance with its terms and provisions.

 

 (d)     Claims and Defenses. Guarantor has no claims, counterclaims, defenses,
or offsets against Lender or its predecessors in interest or with respect to any
of its obligations or other liabilities under the Guaranties as a result of this
Agreement or otherwise, any such claims, counterclaims, defenses or offsets
being hereby waived and released.

 

 (e)     Validity. This Agreement, the Existing Loan Modification Agreements and
the Guaranties are the legal, valid and binding agreements of Guarantor and are
enforceable against Guarantor in accordance with their terms.

 

 (f)     Power and Authority. Guarantor has the full power, authority, capacity
and legal right to execute and deliver this Agreement, and the party executing
this Agreement on behalf of Guarantor is fully authorized and directed to
execute the same to bind Guarantor.

 

 (g)     No Duress. Guarantor has executed this Agreement as a free and
voluntary act, without any duress, coercion or undue influence exerted by or on
behalf of Lender or any other party.

 

7.     Release. Guarantor and each Borrower fully, finally and forever release
and discharge (a) Lender; (b) its predecessors in interest; (c) their respective
successors, assigns and affiliates; and (d) the directors, officers, employees,
agents and representatives of Lender, such predecessors in interest, and such
successors, assigns and affiliates (individually a “Lender Party”) from any and
all actions, causes of action, claims, debts, demands, liabilities, obligations
and suits, of whatever kind or nature, in law or equity, that Guarantor or any
Borrower has or in the future may have, whether known or unknown (i) in respect
of the Loans, this Agreement, the other Loan Documents or the actions or
omissions of Lender in respect of the Loans or the Loan Documents and (ii)
arising from events occurring prior to the date of this Agreement. GUARANTOR AND
EACH BORROWER EXPRESSLY WAIVES ANY PROVISION OF STATUTORY OR DECISIONAL LAW TO
THE EFFECT THAT A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE RELEASING
PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN SUCH PARTY’S FAVOR AT THE TIME OF
EXECUTING THE RELEASE, WHICH, IF KNOWN BY SUCH PARTY, MUST HAVE MATERIALLY
AFFECTED SUCH PARTY’S SETTLEMENT WITH THE RELEASED PARTIES, INCLUDING PROVISIONS
SIMILAR TO SECTION 1542 OF THE CALIFORNIA CIVIL CODE, WHICH PROVIDES: “A GENERAL
RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO
EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM
MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

 

10

--------------------------------------------------------------------------------

 

 

8.     Conditions Precedent. The obligations of Lender to consummate the
transactions contemplated by this Agreement are subject to satisfaction of the
following conditions precedent, each in the sole and absolute discretion of
Lender:

 

  (a)     Borrower Performance. Guarantor and Borrowers have duly executed and
delivered this Agreement to Lender.

 

  (b)     Senior Credit Facility Documentation. Lenders shall have received
copies of the fully-executed Senior Credit Facility Documentation, and the
transactions contemplated under the Senior Credit Facility Documentation shall
have closed concurrently with the Effective Date.

 

  (c)     Fees and Costs. Guarantor shall have paid to Lender all out-of-pocket
costs and expenses incurred by Lender in connection with the preparation and
negotiation of this Agreement and the closing of the transactions contemplated
hereby, including attorneys’ fees incurred by Lender in connection with the
foregoing.

 

9.     Entire Agreement; Change; Discharge; Termination or Waiver. The Loan
Documents, as modified by this Agreement, contain the entire understanding and
agreement of Guarantor, Borrowers and Lender in respect of the Loans and
supersede all prior representations, warranties, agreements and understandings.
No provision of the Loan Documents may be changed, discharged, supplemented,
terminated or waived except in a writing signed by Lender, Guarantor and
Borrowers.

 

10.     No Limitations. The description of the Loan Documents contained in this
Agreement is for informational and convenience purposes only and shall not be
deemed to limit, imply or modify the terms or otherwise affect the Loan
Documents. The description in this Agreement of the specific rights of Lender
shall not be deemed to limit or exclude any other rights to which Lender may now
be or may hereafter become entitled to under the Loan Documents at law, in
equity or otherwise.

 

11.     [Reserved].

 

12.     Time of the Essence. Time is of the essence in this Agreement.

 

13.     Binding Effect. This Agreement and the other Loan Documents shall be
binding upon, and inure to the benefit of, Borrowers, Guarantor and Lender and
their respective successors and assigns.

 

14.     Further Assurances. Guarantor and Borrowers shall execute, acknowledge
(as appropriate) and deliver to Lender such additional agreements, documents and
instruments as reasonably required by Lender to carry out the intent of this
Agreement.

 

15.     Counterpart Execution. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same document. Signature pages may be
detached from the counterparts and attached to a single copy of this Agreement
to physically form one document.

 

11

--------------------------------------------------------------------------------

 

 

16.     Limitation of Liability for Certain Damages. In no event shall any
Lender Party be liable to Guarantor, any Borrower or any of their respective
affiliates (collectively the “Credit Parties” and individually a “Credit Party”)
on any theory of liability for any special, indirect, consequential or punitive
damages (including any loss of profits, business or anticipated savings).
GUARANTOR, BORROWERS AND EACH OTHER CREDIT PARTY HEREBY WAIVE, RELEASE AND AGREE
NOT TO SUE UPON (AND GUARANTOR AND BORROWERS SHALL CAUSE EACH OF THE OTHER
CREDIT PARTIES TO SO WAIVE, RELEASE, AND AGREE NOT TO SUE UPON) ANY SUCH CLAIM
FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES, WHETHER OR NOT
ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.

 

17.     Jurisdiction and Service of Process.

 

  (a)     Submission to Jurisdiction. Any legal action or proceeding with
respect to any Loan Document shall be brought exclusively in the courts of the
State of Arizona located in Maricopa County or of the United States for the
District of Arizona, and Guarantor, each Borrower and each other Credit Party
accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts; provided, however,
that nothing in this Agreement shall limit or restrict the right of Lender to
commence any proceeding in the federal or state courts located in the States in
which the property securing the Loans is located to the extent Lender deems such
proceedings necessary or advisable to exercise remedies available under any Loan
Document. Lender, Guarantor, each Borrower and each other Credit Party hereby
irrevocably waive any objection, including any objection to the laying of venue
or based on the grounds of forum non conveniens, that any of them may now or
hereafter have to the bringing of any such action or proceeding in such
jurisdictions.

 

  (b)     Service of Process. Guarantor, each Borrower and each other Credit
Party hereby irrevocably waive personal service of any and all legal process,
summons, notices and other documents and other service of process of any kind
and consents to such service in any suit, action or proceeding brought in the
United States of America with respect to or otherwise arising out of or in
connection with any Loan Document by any means permitted by applicable law,
including by the mailing thereof (by registered or certified mail, postage
prepaid) to the address of Guarantor or Borrowers specified above (and shall be
effective when such mailing shall be effective, as provided in Section 17
below). Guarantor, each Borrower and each other Credit Party agree that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

 

  (c)     Non-Exclusive Jurisdiction. Nothing contained in this Section shall
affect the right of Lender to serve process in any other manner permitted by
applicable law or commence legal proceedings or otherwise proceed against any
Borrower Party in any other jurisdiction.

 

18.     Notices. All notices, demands, requests, directions and other
communications (collectively, “Notices”) required or expressly authorized to be
made by the Loan Documents

 

12

--------------------------------------------------------------------------------

 

 

will be written and addressed (a) if to Guarantor, a Borrower or any other
Credit Party, to the address set forth above for Guarantor or such Borrower or
other Credit Party or such other address as shall be notified in writing to
Lender after the date hereof; and (b) if to Lender, at the address set forth
above for Lender or such other address as shall be notified in writing to
Guarantor or any Borrower after the date hereof. Notices may be given by hand
delivery; by overnight delivery service, freight prepaid; or by U.S. mail,
postage paid. Notices given as described above shall be effective and be deemed
to have been received (x) upon personal delivery to a responsible individual at
Lender’s business office in Scottsdale, Arizona, if the Notice is given by hand
delivery; (y) one business day after delivery to an overnight delivery service,
if the Notice is given by overnight delivery service; and (z) two business days
following deposit in the U.S. mail, if the Notice is given by U.S. mail.

 

19.     WAIVER OF JURY TRIAL. LENDER, GUARANTOR, BORROWERS AND EACH OTHER CREDIT
PARTY, TO THE EXTENT PERMITTED BY LAW, WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, SUIT, OR PROCEEDING ARISING OUT OF, IN CONNECTION WITH OR RELATING TO,
THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND ANY OTHER TRANSACTION CONTEMPLATED
HEREBY OR THEREBY. THIS WAIVER APPLIES TO ANY ACTION, SUIT OR PROCEEDING WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE.

 

20.     Governing Law. The laws of the State of Arizona (without giving effect
to its conflicts of laws principles) shall govern all matters arising out of, in
connection with or relating to this Agreement, including its validity,
interpretation, construction, performance and enforcement.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

13

--------------------------------------------------------------------------------

 

 

 

Executed and effective as of the date first set forth above.

 

BORROWERS:

 

 

RT INDIANAPOLIS FRANCHISE, LLC, a Delaware limited liability company

 

   

By: /s/Rhonda J. Parish

   

Name: Rhonda J. Parish

   

Its: Vice President and Secretary

 

 

RT WESTERN MISSOURI FRANCHISE, LLC, a Delaware limited liability company

 

   

By: /s/Rhonda J. Parish

   

Name: Rhonda J. Parish

   

Its: Vice President and Secretary

 

 

RT ST. LOUIS FRANCHISE, LLC, a Delaware limited liability company

 

   

By: /s/Rhonda J. Parish

   

Name: Rhonda J. Parish

   

Its: Vice President and Secretary

 

 

RT MINNEAPOLIS FRANCHISE, LLC, a Delaware limited liability company

 

   

By: /s/Rhonda J. Parish

   

Name: Rhonda J. Parish

   

Its: Vice President and Secretary

 

 

14

--------------------------------------------------------------------------------

 

 

RT KCMO FRANCHISE, LLC, a Delaware limited liability company

 

   

By: /s/Rhonda J. Parish

   

Name: Rhonda J. Parish

   

Its: Vice President and Secretary

 

 

RT NEW ENGLAND FRANCHISE, LLC, a Delaware limited liability company

 

   

By: /s/Rhonda J. Parish

   

Name: Rhonda J. Parish

   

Its: Vice President and Secretary

 

 

RT OMAHA FRANCHISE, LLC, a Delaware limited liability company

 

   

By: /s/Rhonda J. Parish

   

Name: Rhonda J. Parish

   

Its: Vice President and Secretary

 

 

RT LONG ISLAND FRANCHISE, LLC, a Delaware limited liability company

 

   

By: /s/Rhonda J. Parish

   

Name: Rhonda J. Parish

   

Its: Vice President and Secretary

 

 

15

--------------------------------------------------------------------------------

 

 

RT DETROIT FRANCHISE, LLC, a Delaware limited liability company

 

   

By: /s/Rhonda J. Parish

   

Name: Rhonda J. Parish

   

Its: Vice President and Secretary

 

 

RT MILLINGTON, LLC, a Delaware limited liability company

 

   

By: /s/Rhonda J. Parish

   

Name: Rhonda J. Parish

   

Its: Vice President and Secretary

 

 

RT MICHIANA FRANCHISE, LLC, a Delaware limited liability company

 

   

By: /s/Rhonda J. Parish

   

Name: Rhonda J. Parish

   

Its: Vice President and Secretary

 

 

RT SMITH, LLC, a Delaware limited liability company

 

   

By: /s/Rhonda J. Parish

   

Name: Rhonda J. Parish

   

Its: Vice President and Secretary

 

 

16

--------------------------------------------------------------------------------

 

 

RT MICHIGAN FRANCHISE, LLC, a Delaware limited liability company

 

   

By: /s/Rhonda J. Parish

   

Name: Rhonda J. Parish

   

Its: Vice President and Secretary

 

 

RT O’TOOLE, LLC, a Delaware limited liability company

 

   

By: /s/Rhonda J. Parish

   

Name: Rhonda J. Parish

   

Its: Vice President and Secretary

 

 

RT ORLANDO FRANCHISE, L.P., a Delaware limited partnership

 

   

By: /s/Rhonda J. Parish

   

Name: Rhonda J. Parish

   

Its: Vice President and Secretary

 

 

RT SOUTH FLORIDA FRANCHISE, L.P., a Delaware limited partnership

 

   

By: /s/Rhonda J. Parish

   

Name: Rhonda J. Parish

   

Its: Vice President and Secretary

 

 

 

17

--------------------------------------------------------------------------------

 

 

RT WEST PALM BEACH FRANCHISE, L.P., a Delaware limited partnership

 

   

By: /s/Rhonda J. Parish

   

Name: Rhonda J. Parish

   

Its: Vice President and Secretary

 

 

RT TAMPA FRANCHISE, L.P., a Delaware limited partnership

 

   

By: /s/Rhonda J. Parish

   

Name: Rhonda J. Parish

   

Its: Vice President and Secretary

 

 

RT DENVER FRANCHISE, L.P., a Delaware limited partnership

 

   

By: /s/Rhonda J. Parish

   

Name: Rhonda J. Parish

   

Its: Vice President and Secretary

 

 

 

18

--------------------------------------------------------------------------------

 

 

GUARANTOR:

RUBY TUESDAY, INC., a Georgia corporation

By:

/s/ Rhonda J. Parish

 

Name:Rhonda J. Parish

 

Its:Chief Legal Officer and Secretary

 

 

 

 

19

--------------------------------------------------------------------------------

 

 

LENDER:

FIRST TENNESSEE BANK, N.A.

By:

/s/ Daniel Nunes  

Name: Daniel Nunes

 

Its: Duly Authorized Signatory

 

 

 

 

 

20

--------------------------------------------------------------------------------

 

 

Exhibit A     

Description of Loans

 

Loan ID No.

Borrower

111234

RT Indianapolis Franchise,

LLC

111242

RT Western Missouri 

Franchise, LLC

111235

RT Michiana Franchise, LLC

and RT Smith, LLC

111236

RT Michiana Franchise, LLC

111238

RT Michigan Franchise, LLC

111237

RT Michigan Franchise, LLC

111239

RT Orlando Franchise, L.P.

111240

RT West Palm Beach 

Franchise, L.P.

 

 

 

 

 

21

--------------------------------------------------------------------------------

 

 

EXHIBIT B

Senior Credit Facility Documentation

 

1. Indenture dated as of May 14, 2012 (the “Indenture”) among Wells Fargo Bank,
National Association, as trustee, Guarantor, RTBD, Inc., RT Finance, Inc., Ruby
Tuesday GC Cards, Inc., RT Tampa Franchise, L.P., RT Orlando Franchise, L.P., RT
South Florida Franchise, L.P., RT New York Franchise, LLC, RT Southwest
Franchise, LLC, RT Michiana Franchise, LLC, RT Franchise Acquisition, LLC, RT
Kentucky Restaurant Holdings, LLC, RT Florida Equity, LLC, RTGC, LLC, RT Detroit
Franchise, LLC, RT Michigan Franchise, LLC, RT West Palm Beach Franchise, L.P.,
RT New England Franchise, LLC, RT Long Island Franchise, LLC, Ruby Tuesday, LLC,
RT Las Vegas Franchise, LLC, RT Minneapolis Franchise, LLC, RT Indianapolis
Franchise, LLC, RT Denver Franchise, L.P., RT Omaha Franchise, LLC, RT KCMO
Franchise, LLC, RT Portland Franchise, LLC, RT St. Louis Franchise, LLC, RT
Western Missouri Franchise, LLC, Quality Outdoor Services, Inc., RT Airport,
Inc., RT Louisville Franchise, LLC, RT McGhee-Tyson, LLC, RT One Percent
Holdings, Inc., RT One Percent Holdings, LLC, RT Minneapolis Holdings, LLC, RT
Omaha Holdings, LLC, RT Denver, Inc., RT Louisville, Inc., RT Orlando, Inc., RT
South Florida, Inc., RT Tampa, Inc., RT West Palm Beach, Inc., RT New Hampshire
Restaurant Holdings, LLC, RT Restaurant Services, LLC, RT Northern California
Franchise, LLC, RTTA, LP, Work Hay 2, LLC, RT Distributing, LLC, RT O’Toole,
LLC, RT Smith, LLC, RT Millington, LLC, 4721 RT of Pennsylvania, Inc., RTTT,
LLC, RTT Texas, Inc., RT Jonesboro Club, RT Arkansas Club, Inc., Ruby Tuesday of
Russellville, Inc., Ruby Tuesday of Conway, Inc., RT KCMO Kansas, Inc. and Ruby
Tuesday of Bryant, Inc. and the other guarantors party thereto from time to time
pursuant to a Supplement to the Indenture.

 

2. Ruby Tuesday, Inc. 7⅝% Senior Notes Due 2020 and any Additional Notes and
Exchange Notes issued in accordance with the terms of the Indenture, in an
aggregate original principal amount of up to $250,000,000, (the “Senior Notes”).

 

3. Revolving Credit Agreement dated as of December 3, 2013 (as amended by that
certain First Amendment to Revolving Credit Agreement and Waiver dated as of
January 10, 2014, that certain Second Amendment to Revolving Credit Agreement
and Waiver dated as of February 7, 2014, that certain Third Amendment to
Revolving Credit Agreement dated as of August 5, 2014, that certain Fourth
Amendment to Revolving Credit Agreement dated as of June 29, 2015, that certain
Fifth Amendment to Revolving Credit Agreement and Consent dated as of October
23, 2015, that certain Sixth Amendment to Revolving Credit Agreement dated as of
August 10, 2016 and that certain Seventh Amendment to Revolving Credit Agreement
and Waiver dated as of January 31, 2017, the “Guarantor Credit Agreement”) among
Guarantor, the lenders from time to time party thereto (the “Revolving Credit
Lenders”), Bank of America, N.A., in its capacity as administrative agent for
the Revolving Credit Lenders (the “Administrative Agent”), as issuing bank (the
“Issuing Bank”), and RTBD, Inc., RT Finance, Inc., Ruby Tuesday GC Cards, Inc.,
RT Tampa Franchise, L.P., RT Orlando Franchise, L.P., RT South Florida
Franchise, L.P., RT New York Franchise, LLC, RT Southwest Franchise, LLC, RT
Michiana Franchise, LLC, RT Franchise Acquisition, LLC, RT Kentucky Restaurant
Holdings, LLC, RT Florida Equity, LLC, RTGC, LLC, RT Detroit Franchise, LLC, RT
Michigan Franchise, LLC, RT West Palm Beach Franchise, L.P., RT New England
Franchise,

 

 

 

22

--------------------------------------------------------------------------------

 

 

LLC, RT Long Island Franchise, LLC, Ruby Tuesday, LLC, RT Las Vegas Franchise,
LLC, RT Minneapolis Franchise, LLC, RT Indianapolis Franchise, LLC, RT Denver
Franchise, L.P., RT Omaha Franchise, LLC, RT KCMO Franchise, LLC, RT Portland
Franchise, LLC, RT St. Louis Franchise, LLC, RT Western Missouri Franchise, LLC,
Quality Outdoor Services, Inc., RT Airport, Inc., RT Louisville Franchise, LLC,
RT McGhee-Tyson, LLC, RT One Percent Holdings, Inc., RT One Percent Holdings,
LLC, RT Minneapolis Holdings, LLC, RT Omaha Holdings, LLC, RT Denver, Inc., RT
Louisville, Inc., RT Orlando, Inc., RT South Florida, Inc., RT Tampa, Inc., RT
West Palm Beach, Inc., RT New Hampshire Restaurant Holdings, LLC, RT Restaurant
Services, LLC, RT Northern California Franchise, LLC, RTTA, LP, Work Hay 2, LLC,
RT Distributing, LLC, RT O’Toole, LLC, RT Smith, LLC, RT Millington, LLC, 4721
RT of Pennsylvania, Inc., RTTT, LLC, RTT Texas, Inc., RT Jonesboro Club, RT
Arkansas Club, Inc., Ruby Tuesday of Russellville, Inc., Ruby Tuesday of Conway,
Inc., RT KCMO Kansas, Inc. and Ruby Tuesday of Bryant, Inc., as guarantors and
the other guarantors party thereto from time to time pursuant to a Joinder
Agreement to the Guarantor Credit Agreement (collectively, the “Subsidiary
Guarantors”).

 

4. Security Agreement dated as of December 3, 2013 (the “Security Agreement”) by
Guarantor, RTBD, Inc., RT Finance, Inc., Ruby Tuesday GC Cards, Inc., RT Tampa,
Inc., RT Orlando, Inc., RT South Florida, Inc., RT West Palm Beach, Inc., RT One
Percent Holdings, Inc., RT New York Franchise, LLC, RT Southwest Franchise, LLC,
RT Franchise Acquisition, LLC, RT Kentucky Restaurant Holdings, LLC, RT Florida
Equity, LLC, RTGC, LLC, Ruby Tuesday, LLC, RT Las Vegas Franchise, LLC, Quality
Outdoor Services, Inc., RT Airport, Inc., RT Denver, Inc., RT Louisville, Inc.,
RT Restaurant Services, LLC, RT One Percent Holdings, LLC, RT Louisville
Franchise, LLC, RT McGhee Tyson, LLC, RT Minneapolis Holdings, LLC, RT Omaha
Holdings, LLC, RT New Hampshire Restaurant Holdings, LLC, RT Northern California
Franchise, LLC, RTTA, LP, Wok Hay 2, LLC, RT Distributing, LLC, RTT Texas, Inc.,
RTTT, LLC, RT Jonesboro Club, RT Arkansas Club, Inc., Ruby Tuesday of
Russellville, Inc., Ruby Tuesday of Conway, Inc., RT KCMO Kansas, Inc., Ruby
Tuesday of Bryant, Inc. and the other grantors party thereto from time to time
pursuant to a Joinder Agreement to the Security Agreement, in favor of
Administrative Agent.

 

5. Pledge Agreement dated as of December 3, 2013 (the “Pledge Agreement”) by
Guarantor, RTBD, Inc., RT Finance, Inc., Ruby Tuesday GC Cards, Inc., RT Tampa,
Inc., RT Orlando, Inc., RT South Florida, Inc., RT West Palm Beach, Inc., RT One
Percent Holdings, Inc., RT New York Franchise, LLC, RT Southwest Franchise, LLC,
RT Franchise Acquisition, LLC, RT Kentucky Restaurant Holdings, LLC, RT Florida
Equity, LLC, RTGC, LLC, Ruby Tuesday, LLC, RT Las Vegas Franchise, LLC, Quality
Outdoor Services, Inc., RT Airport, Inc., RT Denver, Inc., RT Louisville, Inc.,
RT Restaurant Services, LLC, RT One Percent Holdings, LLC, RT Louisville
Franchise, LLC, RT McGhee-Tyson, LLC, RT Minneapolis Holdings, LLC, RT Omaha
Holdings, LLC, RT New Hampshire Restaurant Holdings, LLC, RT Northern California
Franchise, LLC, RTTA, LP, Wok Hay 2, LLC, RT Distributing, LLC, RTT Texas, Inc.,
RTTT, LLC, RT Jonesboro Club, RT Arkansas Club, Inc., Ruby Tuesday of
Russellville, Inc., Ruby Tuesday of Conway, Inc., RT KCMO Kansas, Inc., Ruby
Tuesday of Bryant, Inc. and the other pledgors party thereto from time to time
pursuant to a Joinder Agreement to the Pledge Agreement in favor of
Administrative Agent, in favor of Administrative Agent.

 

 

 

23

--------------------------------------------------------------------------------